Name: Commission Implementing Regulation (EU) NoÃ 876/2011 of 1Ã September 2011 amending for the 157th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania;  politics and public safety
 Date Published: nan

 2.9.2011 EN Official Journal of the European Union L 227/11 COMMISSION IMPLEMENTING REGULATION (EU) No 876/2011 of 1 September 2011 amending for the 157th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a), 7a(1) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 19 August 2011 the Sanctions Committee of the United Nations Security Council decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. On 22 August 2011 it decided to add one natural person to the same list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 September 2011. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entry shall be added under the heading Natural persons: Mati ur-Rehman (alias (a) Mati-ur Rehman, (b) Mati ur Rehman, (c) Matiur Rahman, (d) Matiur Rehman, (e) Matti al-Rehman, (f) Abdul Samad, (g) Samad Sial, (h) Abdul Samad Sial). Date of birth: Approximately 1977. Nationality: Pakistani. Other information: Mati ur-Rehman is the chief operational commander of Lashkar i Jhangvi. Date of designation referred to in Article 2a(4)(b): 22.8.2011. (2) The following entry under the heading Natural persons is deleted: Abdul Latif Saleh (alias (a) Abdul Latif A.A. Saleh, (b) Abdyl Latif Saleh, (c) Abd al-Latif Saleh, (d) Abdul Latif A.A. Saleh Abu Hussein, (e) Abd al-Latif Salih, (f) Abu Amir). Title: Dr. Address: Last known residence: United Arab Emirates. Date of birth: 5.3.1957. Place of birth: Baghdad, Iraq. Nationality: (a) Jordanian, (b) Albanian (since 1992). Passport No: (a) D366 871 (Jordanian passport), (b) 314772 (Albanian passport issued on 8.3.1993), (c) 0334695 (Albanian passport issued on 1.12.1995). Other information: Expelled from Albania in 1999.